DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-20) is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al (10528348, hereinafter - Liu).
Regarding claims 1 and 11: Liu discloses a magnetic disk device (as shown in figure 1 of Lui and see associated descriptions for details) comprising:
at least one disk having a user data region (is an inherent disk formatting of the data);

a controller (col. 2, lines 16 of Liu) that disposes a plurality of conventional magnetic recording division regions obtained by dividing the user data region in a radial direction for each first width and a plurality of shingled write magnetic recording division regions obtained by dividing the user data region in the radial direction for each second width different from the first width in the user data region so that the conventional magnetic recording division regions and the shingled write magnetic recording division regions do not overlap each other, sets, when receiving a command to write data to a first LBA with a conventional magnetic recording in which a plurality of tracks is written at intervals in the radial direction, a first conventional magnetic recording region corresponding to the first LBA to a first conventional magnetic recording division region among the conventional magnetic recording division regions, and sets, when receiving a command to write data to a second LBA with a shingled write magnetic recording in which a plurality of tracks is overwritten in the radial direction, a first shingled write magnetic recording region corresponding to the second LBA to a first shingled write magnetic recording division region among the shingled write magnetic recording division regions (col. 2, lines 31-46 and col. 6, lines 42-57 of Liu). Thus, Liu discloses the writing of the conventional recording (CMR) and the shingled recording (SMR) with logical block address (LBA) management algorithm. 
Eventhough Liu discloses CMR, SMR and LBA, some of the working may not be verbatim as recited. Such alternate wordings or descriptions would have been inherently obvious and well known to artisan in the art at the time of the invention was made.

Regarding claims 3 and 13: Liu teaches that wherein the first conventional magnetic recording division region is located at the first end, and the first shingled write magnetic recording division region is located at the second end (col. 6, lines 44-52 of Liu).
Regarding claims 4 and 14: Liu teaches that wherein the controller sets, when receiving a command to write data to a third LBA with the conventional magnetic recording, a second conventional magnetic recording region corresponding to the third LBA to a second conventional magnetic recording division region adjacent to the first conventional magnetic recording division region among the conventional magnetic recording division regions in the radial direction, and the controller sets, when receiving a command to write data to a fourth LBA with the shingled write magnetic recording, a second shingled write magnetic recording region corresponding to the fourth LBA to a second shingled write magnetic recording division region adjacent to the first shingled write magnetic recording division region among the shingled write magnetic recording division regions in the radial direction (col. 6, lines 42-67 of Liu).
Regarding claims 5 and 15: Liu teaches that wherein the controller sets, when receiving a command to write data to a third LBA next to the first LBA with the conventional magnetic recording, a second conventional magnetic recording region 
Regarding claims 6 and 16: Liu illustrated in figure 5 of Liu that wherein the controller disposes the conventional magnetic recording division regions and the shingled write magnetic recording division regions so that the conventional magnetic recording division regions and the shingled write magnetic recording division regions do not overlap in each division region obtained by dividing the user data region (see associated descriptions for details).
Regarding claims 7 and 17: Liu teaches that wherein the at least one disk includes a plurality of disks, wherein the at least one head includes a plurality of heads, and wherein the controller preferentially sets the first conventional magnetic recording region in a first disk, among the disks, corresponding to a head, among the heads, for which the number of times that writing is performed is small, compared with the number of times for the other heads, and preferentially sets the first shingled write magnetic recording region in the first disk corresponding to a head, among the heads, for which 
Regarding claims 8 and 18: Liu teaches that wherein the at least one disk includes a plurality of disks, wherein the at least one head includes a plurality of heads, and wherein the controller sets the first conventional magnetic recording region in a first disk, among the disks, corresponding to a head, among the heads, for which the number of times that writing is performed is the smallest, and sets the first shingled write magnetic recording region in the first disk corresponding to a head, among the heads, for which the number of times that writing is performed is the smallest (col. 2, lines 20-23 and col. 6, lines 42-55 of Liu).
Regarding claims 9 and 19: Liu teaches that wherein the at least one disk includes a plurality of disks, wherein the at least one head includes a plurality of heads, and wherein the controller preferentially sets the first conventional magnetic recording region in a first disk, among the disks, corresponding to a head, among the heads, for which an influence of a leakage magnetic flux is small, compared with an influence of a leakage magnetic flux for the other heads, and preferentially sets the first shingled write magnetic recording region in a second disk, among the disks, corresponding to a head, among the heads, for which an influence of a leakage magnetic flux is large, compared with an influence of a leakage magnetic flux for the other heads (col. 4, lines 2-9 of Liu).
Regarding claims 10 and 20: Liu teaches that wherein the at least one head includes a plurality of heads, and wherein the controller preferentially sets the first conventional magnetic recording region in a first disk, among the disks, corresponding to a head, among the heads, for which an influence of a leakage magnetic flux is the .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumoto (10825478) and Pantel (2015/0254144) are cited for CMR into SMR management control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/K. WONG/Primary Examiner, Art Unit 2689